Citation Nr: 0124179	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  96-36 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to assignment of a higher initial disability 
rating for residuals of a left anterior cruciate ligament 
injury (left knee disability), currently evaluated as 
noncompensable.

2.  Entitlement to assignment of a higher initial disability 
rating for residuals of a right shoulder disability, 
currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from March 1988 until June 
1995.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an October 1995 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Detroit, Michigan, which denied the benefits sought 
on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran's left knee injury is currently productive of 
subjective complaints of pain and sensations of giving way, 
with a locking of the left patella superiorly when sitting 
for long periods; objective medical evidence shows no 
effusion, and reveals good patellar tracking, good lateral 
stability, a normal McMurray's maneuver and a 1+ anterior 
laxity while performing the drawer testing.  

3.  The veteran's right shoulder injury is currently 
productive of subjective complaints of popping out of place 
at least once a week, with pain on internal rotation; 
objective findings include forward flexion from zero to 180 
degrees without pain, extension from zero to 45 degrees 
without pain, abduction from zero to 130 degrees without 
pain, internal rotation from zero to 75 degrees with pain, 
and external rotation from zero to 90 degrees without pain.
  

CONCLUSIONS OF LAW

1.  The criteria for assignment of a compensable initial 
disability evaluation for a left knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 1001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§ 3.321, Part 4, including § 4.71a, Diagnostic Code 5258 
(2001).

2.  The criteria for assignment of a compensable initial 
disability evaluation for residuals of a right shoulder 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 1001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. § 3.321, Part 4, including 
§ 4.71a, Diagnostic Code 5203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he should 
be assigned higher disability ratings for his service-
connected left knee and right shoulder disabilities.  A 
review of the record reveals that in June 1995 the veteran 
initially claimed service connection for a left anterior 
cruciate ligament injury and also for a right shoulder 
condition.  In an October 1995 rating decision the RO granted 
service connection and assigned noncompensable evaluations 
for each of these disorders.  The veteran disagreed with that 
decision.  Since the veteran is appealing the initial 
assignment of the disability ratings, the severity of the 
disabilities is to be considered during the entire period 
from the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).  

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

In the present case, the RO included the VCAA laws in an 
April 2001 supplemental statement of the case.  Thus, the 
veteran has been put on notice as to the new requirements 
regarding the duty to assist.  Moreover, the Board has 
reviewed the file, and finds that the requirements under the 
VCAA have been met.  In that regard, the Board finds that the 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claim.  Moreover, the claims file 
contains a December 2000 letter of opinion from the Chief of 
Physical Medicine and Rehabilitation Service for the VAMC in 
Ann Arbor, as well as VA examinations conducted in August 
1995, June 1997, and December 1999.  A VA radiology report 
from July 1995 is also associated with the file.  
Additionally, the evidence of record includes treatment 
records from the Oakwood Occupational Healthcare Center dated 
1996 and 1999.  Finally, a private radiology report dated May 
1996 from the Radiology Associates is of record.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.  As such, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In determining whether a 
claimed benefit is warranted, VA must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or maligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

I.  Left Knee Disability

A review of the veteran's service medical records reveals 
that in 1990, while in service, the veteran ruptured his 
anterior cruciate ligament (ACL) while exiting a truck.  This 
injury required total knee reconstruction, which was 
undertaken at Wurtsmith Air Force Base in Michigan.  As noted 
earlier, the RO granted service connection for this left knee 
injury in an October 1995 rating decision.   A noncompensable 
rating was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5310, which concerns injuries to Muscle Group X, the 
intrinsic muscles of the foot (which facilitate movements of 
the forefoot and toes and propulsion thrust in walking).  
Subsequent to this rating assignment, the veteran sustained 
two new injuries to his left knee.  The first of these 
occurred in 1996, when the veteran fell off a ramp while 
working as an aircraft mechanic.  The second occurred in 
1999, when the veteran's left knee simply twisted while he 
was walking.  

The Board notes that the most recent Supplemental Statement 
of the Case, issued in April 2001, rates the veteran under 
Diagnostic Code (DC) 5258, which refers to cartilage, 
semilunar, dislocated.  In the Board's opinion, this rating 
is much more representative of the knee injury at issue than 
DC 5310, which deals with foot muscles.  As the veteran has 
made no complaints with respect to his feet, and as the 
medical evidence does reveal any foot disorders, DC 5310 will 
not be considered.  Instead the focus of analysis will center 
around DC 5258, which assigns a 20 percent rating for 
cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint.  There is no 
higher rating available under DC 5258.  Looking to other 
related DCs, a 10 percent rating is assigned under DC 5257 
for slight recurrent subluxation or lateral instability.  A 
10 percent rating is also assigned for flexion limited to 45 
degrees (DC 5260) or extension limited to 10 degrees (DC 
5261).   

The evidence of record includes several VA examinations 
pertaining to the veteran's left knee injury, the first of 
which occurred in August 1995.  At this time the veteran 
presented with subjective complaints of occasional locking of 
the knee.  He further reported that the ligaments felt weak, 
and that he experienced occasional swelling.  The veteran 
noted that he wore a knee brace when he anticipated engaging 
in activity that would put stress on his knee.  

The objective clinical findings at the August 1995 VA 
examination revealed full extension and flexion of the left 
knee to 130 degrees, with no effusion, redness or increased 
warmth.  The medial and lateral collateral ligaments were 
normal, and there was a positive anterior drawer sign.  The 
veteran experienced no pain upon flexion or extension.  The 
veteran was able to stand on his toes and could squat without 
support.  The veteran was noted to lean slightly against 
furniture when standing fully on his toes.  The examiner 
noted the results of an orthopedic consultation to indicate 
positive 2+ pivot with positive Lachman's test.  Radiographs 
of the left knee showed changes consistent with repair of the 
ACL.  The left knee was found to be otherwise unremarkable.

The veteran was next examined by the VA in June 1997.  The 
veteran complained that for the past three years the kneecap 
seemed to dislocate.  The veteran reported that while 
climbing stairs within the past year his left knee had 
collapsed.  He described one instance a year prior in which 
his knee collapsed and swelled.  As a result, the veteran 
underwent therapy at the VAMC in Ann Arbor.  The veteran 
reported that despite his knee injury he was able to work an 
eight-hour day, and additionally he could drive a car and 
ride an exercise bike.  He would take Motrin on occasion to 
ease any knee pain.  

Upon physical examination at the June 1997 VA examination, 
the veteran's left knee had a range of motion from zero to 
135, with positive Lachman's sign.  The examiner noted mild 
genu recurvatum bilaterally.  No crepitus was elicited on 
flexion of the knee and there was no pain on movement.  The 
veteran's left knee was free of swelling, and he was able to 
squat to the floor and rise on his heels and toes.  It was 
further noted that the veteran's left knee pain did not 
significantly limit his capacity, and there were no findings 
of excessive fatigability, incoordination or pain on 
movement.  The veteran was assessed with status post rupture 
of the ACL with total knee repair, with a history of knee 
collapse in 1996, and aggravation of ligamentous injury.  

The most recent VA examination occurred in December 1999.  
The veteran made subjective complaints of pain while working 
in a cold, wet environment.  He also reported an inability to 
make quick side to side movements, as the knee felt like it 
would give way, even while wearing a brace.  He further 
stated that when he would sit down for greater than a half-
hour, his left patella seemed to lock superiorly. 

The objective findings at the time of the December 1999 
examination revealed a well-balanced gait.  The examiner 
found no present knee effusion, muscular atrophy, varus 
valgus deformities, or Baker's cyst formations.  The veteran 
was noted to have good patellar tracking without discomfort, 
good lateral stability and a normal McMurray's maneuver 
without discomfort.  No crepitance was noted.  The veteran 
had a 1+ anterior laxity while performing the drawer test, 
without discomfort.  In hypertension, the left knee was zero 
to minus 6 degrees, and in full flexion was zero to 136 
degrees.  Stress testing revealed an excellent sustained left 
knee flexion and extension opposing stress, without 
discomfort.  A left knee X-ray showed findings consistent 
with the previous ACL reconstruction.  Alignment was near 
anatomic.  The veteran was diagnosed with a subpost ACL tear, 
and it was noted that a partial tear was found on arthroscopy 
in 1999.

Following these VA examinations, the Chief of Physical 
Medicine and Rehabilitation Service for the VA Medical Center 
in Ann Arbor offered his opinion that the veteran's current 
knee symptoms were unrelated to his service-connected 
injuries.  Instead, he felt that episodes of trauma to the 
knee, which occurred subsequent to the veteran's service, was 
the cause behind the current symptomatology.  This opinion 
further expressed that the veteran had no current impairment 
that would limit his normal activities, and therefore it was 
unlikely that the veteran's current symptoms represented 
residual impairment from the injury during service.  

In addition to the VA examinations, the medical evidence of 
record also includes private medical reports from the Oakwood 
Healthcare Center in Dearborn, Michigan.  One such report was 
in the form of a May 1996 letter from Daniel Morrison, D.O., 
addressed to the veteran's employer, an airline company.  The 
letter revealed that the veteran had injured his left knee 
coming down a ramp while engaging in his duties as an 
aircraft mechanic.  Upon falling, the veteran heard a pop and 
a snap, the left knee gave way, and he experienced a great 
deal of pain and swelling.  The veteran also had difficulty 
with weightbearing activity subsequent to this fall.  Dr. 
Morrison noted in this letter that the veteran had previously 
undergone ACL reconstruction in 1991.  He further stated that 
the veteran had progressed quite satisfactorily after that 
procedure, such that the left knee had stabilized and the 
veteran was asymptomatic up until the new injury on the 
airport ramp.  In the opinion of Dr. Morrison, the veteran's 
ACL was still intact, and that the new injury more than 
likely involved a tear of the medial meniscus, causing the 
pain and swelling.  A Radiology Associates X-ray report dated 
shortly after this letter demonstrated joint effusion and 
soft tissue swelling in the left knee.

The medical reports from Oakwood Healthcare Center also 
included an injury report dated January 1999.  At this time 
the veteran reported that he had twisted his left knee while 
walking.  The veteran's left knee was found to be swollen, 
with tenderness along the medial joint line.  His flexion was 
restricted to not more than 10 degrees, and he had full 
extension.  As a result of this injury, the veteran underwent 
arthroscopic examination with partial medial and lateral 
meniscectomy with partial debridement of the ACL graft.  This 
procedure was performed in January 1999.

The Board has thoroughly reviewed the evidence of record, and 
finds that the currently assigned noncompensable rating is 
proper, but does not show that the veteran meets the criteria 
contemplated for a higher rating.  In order to receive a 20 
percent evaluation under DC 5258, the evidence of record 
would have to show frequent episodes of locking, as well as 
pain and effusion into the joint of the veteran's left knee.  
The VA examinations in August 1995, June 1997 and December 
1999 all showed that the veteran's left knee to be free of 
effusion and to have no pain on movement.  VA X-ray reports 
from July 1995 showed the left knee to be unremarkable, aside 
from postoperative changes consistent with previous ACL 
repair.  In the most recent examination in December 1999, the 
veteran was noted to have good patellar tracking and good 
lateral stability, and stress testing performed at this time 
revealed that the veteran had excellent sustained left knee 
flexion and extension opposing stress, without discomfort.  
Further, X-ray evidence noted in the December 1999 
examination report showed the veteran's left knee alignment 
to be near-anatomic.

In reaching the determination that a compensable rating is 
not warranted under DC 5258, the Board notes the opinion of 
the Chief of Physical Medicine and Rehabilitation Service for 
the VA Medical Center in Ann Arbor, set forth in a letter 
dated in December 2000.  In that letter, it was opined that 
the veteran's episodes of left knee trauma subsequent to 
service is the likely cause of his current symptomatology, 
and that his present condition is unrelated to the torn ACL 
sustained in service. 

The Board is cognizant of the veteran's subjective report 
during his August 1995 VA examination that he experienced 
occasional locking of the left knee.  The Board observes that 
the objective findings made at the time of that examination 
did not reveal any instability of the knee.  Furthermore, the 
Board notes that DC 5258 requires "frequent" episodes of 
locking, and those occasional episodes, even if medically 
confirmed, would not by itself be sufficient to warrant a 20 
percent evaluation under DC 5258.  

The Board also acknowledges the veteran's reports during his 
June 1997 VA examination that his knee had collapsed and had 
become swollen on multiple occasions within that past year.  
However, the Board finds it significant that these episodes 
followed a substantial new injury to the knee, incurred in 
1996 during the veteran's course of work as an aircraft 
mechanic.  This injury was documented in the January 1996 
letter by Dr. Morrison of the Oakwood Healthcare Center.  The 
letter emphasized that the veteran's knee had stabilized from 
the in-service injury, and that the veteran was asymptomatic 
prior to his fall at work.  Dr. Morrison stated that the 
veteran's knee condition at that time was unrelated to the 
ACL injury sustained in service, and that it was more likely 
that the veteran's current swelling was due to a tear of the 
medial meniscus caused by his fall from an airport ramp. 

Finally, the Board acknowledges the veteran's subjective 
complaints made during his December 1999 VA examination to 
the effect that his left knee bothered him when he worked in 
a cold, wet environment.  His further complaints that he 
could not make quick side to side movements because the left 
knee felt like it would give way are also recognized.  The 
Board observes, however, that by this point in time the 
veteran had sustained yet another post-service injury to the 
knee, having twisted it while walking in January 1999.  
Further, despite a positive anterior drawer test, the 
objective medical findings from the December 1999 
examination, when taken as a whole, did not confirm the 
veteran's complaints of instability.

Based on the foregoing, the Board concludes that the evidence 
of record does not allow for a compensable rating under DC 
5258 for the veteran's left knee injury for any period during 
the claim.  The Board has also considered whether a higher 
rating is warranted under related DCs, such as 5257, 5260, 
5261, 5262, or 5263, but finds that there is no basis for a 
higher rating under these DCs.  The evidence of record does 
not establish that the veteran had recurrent subluxation or 
lateral instability, thus precluding a higher rating under DC 
5257.  In reaching this determination, the Board again 
references the most recent VA examination, conducted in 
December 1999, in which the veteran was found to have good 
patellar tracking and good lateral stability.  No clinical 
evidence of record refutes these findings.  Moreover, none of 
the examinations revealed the veteran to have a limitation of 
flexion to 15 degrees or a limitation of extension to 20 
degrees, thus precluding a higher rating under DCs 5260 and 
5261, respectively.  Further, the clinical evidence of record 
does not show malunion of the tibia and fibula, thus 
precluding a higher rating under DC 5262.  Finally, the Board 
notes the June 1997 finding of genu recurvatum, for which DC 
5263 potentially allows a 10 percent rating.  The Board does 
not find that the veteran's left knee warrants a compensable 
rating under DC 5263, for the reasons set forth below.

The Board notes the finding of mild genu recurvatum was an 
isolated notation, never duplicated in any further medical 
reports.  More importantly, the Board notes that a 
compensable rating under DC 5253 is dependent upon findings 
of weakness and insecurity upon weightbearing activity.  
Although the veteran tested positive for Lachman's test in 
August 1995, and had a positive anterior drawer test in 1999, 
the vast majority of clinical findings do not demonstrate any 
weakness and/or insecurity of the left knee, and therefore a 
compensable rating under DC 5253 is not warranted here. 

Having determined that the veteran is not entitled to a 
compensable rating under DC 5258 or any other DCs related to 
the knee, it must be considered whether a rating increase is 
warranted on the basis of pain and weakness considerations.  
When evaluating disabilities of the musculoskeletal system, 
as in the present case, a rating increase may be for 
application on the basis of functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness, which results in additional disability beyond that 
reflected on range of motion measurements.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.459; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The Board notes that evidence of painful joints 
statutorily entitles the veteran to at least the minimum 
compensable rating under 38 C.F.R. § 4.59.  Further, the 
Board acknowledges the language of 38 C.F.R. § 4.40, that a 
part that becomes painful on use must be regarded as 
seriously disabled.  However, for the reasons detailed below, 
the Board finds that the evidence of record does not 
demonstrate painful joints to justify an increased evaluation 
based on DeLuca analysis. 

The VA examinations in August 1995, June 1997 and December 
1999 all contained findings that the veteran had no pain on 
movement of the left knee.  The June 1997 examination noted 
that pain does not significantly limit the veteran's 
capacity, and that there was no excessive fatigability, 
incoordination or pain on movement.  No clinical evidence of 
record contradicted these findings.  Moreover, by the 
veteran's own account during this June 1997 examination, his 
left knee caused him no difficulty in working an eight hour 
day, driving a car, or riding an exercise bike.  The veteran 
did not mention any activities which he was incapable of 
performing as a result of his left knee injury.  Based on the 
foregoing, the veteran is not entitled to an increased rating 
by application of the pain and weakness considerations 
articulated in 38 C.F.R. §§ 4.40, 4.45, 4.459, and in DeLuca.

As a final matter with respect to the veteran's claim for a 
higher initial disability rating for his service-connected 
left knee injury, the Board notes that the record includes x-
ray evidence of postoperative changes consistent with prior 
left ACL repair.  However, as DC 5258 contemplates symptoms 
that may cause some limited motion, and as the veteran is 
assigned a noncompensable rating under that DC, the veteran's 
arthritis may not serve as a basis for a higher separate 
rating.  See VAOGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 
(August 14, 1998); see also 38 C.F.R. § 4.59.  

In summation, the Board finds that the evidence of record 
does not allow for a compensable rating under DC 5258 for the 
veteran's left knee injury for any period during the claim.  
Additionally, there are no alternative DCs under which the 
veteran would be entitled to a compensable rating.  Further, 
no compensable rating is available by application of DeLuca 
pain and weakness considerations, or on the basis of  X-ray 
findings of arthritis.  


II.  Right Shoulder Disability

The record reveals that in 1989, during active service in 
Guam, the veteran separated his shoulder.  As noted earlier, 
the RO granted service connection for his right shoulder 
condition in an October 1995 rating decision.   A 
noncompensable rating was assigned pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5203.  That provision allows for a 
compensable rating for malunion of the clavicle or scapula, 
or for nonunion of the clavicle or scapula without loose 
movement (10 percent), and for dislocation of the clavicle or 
scapula, or for nonunion of the clavicle or scapula with 
loose movement (20 percent).

The medical evidence of record pertaining to the veteran's 
right shoulder condition includes an August 1995 VA 
examination report.  The veteran at this time complained of 
intermittent right shoulder pain.  He stated that the 
shoulder would pop out when he threw a baseball or while he 
slept.  The veteran stated that he was able to manually slip 
the shoulder back in place.  

The objective findings from the August 1995 VA examination 
revealed that the veteran had forward flexion of the right 
shoulder from zero to 180 degrees, extension from zero to 45 
degrees, abduction from zero to 130 degrees, stopped due to 
fear it would pop out, internal rotation from zero to 75 
degrees, and external rotation from zero to 90 degrees.  Only 
internal rotation caused the veteran pain.   X-ray findings 
from a July 1995 VA radiology report showed a normal right 
shoulder.  The veteran was diagnosed with recurrent right 
shoulder subluxation.  

The veteran was next examined with respect to his right 
shoulder in June 1997.   At this VA examination the veteran 
presented with subjective complaints that the shoulder would 
dislocate or pop forward one or twice every two weeks.  The 
veteran reported that he was able to manually restore the 
shoulder to its normal position.  He noted that he had not 
had to miss any time at work due to his right shoulder 
condition.  The veteran was diagnosed with status post 
recurrent shoulder dislocations, right shoulder, with ongoing 
symptomatology.  The VA examiner noted that the veteran's 
right shoulder pain did not limit his functional ability.  
Some limitation of motion "in certain situations" was 
noted, but the examiner stated that the degree of additional 
range of motion loss due to pain on use was unquantifiable.  
No excessive fatigability, incoordination or pain on movement 
was found.  

While this June 1997 VA examination is the most recent record 
in the claims file containing objective medical evidence with 
respect to the veteran's right shoulder, the Board does not 
find that this creates a deficit of information such as to 
require another VA examination.  The Board finds it 
significant that in his August 2001 letter disagreeing with 
noncompensable ratings for his service-connected left knee 
and right shoulder injuries, the veteran never expressed that 
his right shoulder condition had deteriorated since the time 
of the initial rating.  The Board also observes that while 
the veteran has continuously sought treatment regarding his 
left knee injury since 1995, it does not appear that he has 
done so with respect to the right shoulder.  That his right 
shoulder condition has stayed relatively constant is further 
confirmed by the veteran's statement in the August 2001 
letter that his shoulder popped out "at least once a week."  
As noted previously, at the VA examination in June 1997, the 
veteran stated that his shoulder would pop out once or twice 
every two weeks.  Thus, the reported frequency of the 
dislocations has not substantially increased.  Therefore, 
under these circumstances, the Board holds that the 1997 VA 
examination is an adequate basis on which to consider the 
merits of the veteran's appeal.   

Based on the medical evidence of record, the veteran is not 
entitled to a compensable assignment under DC 5203.  Despite 
the veteran's subjective complaints of weekly shoulder 
dislocations, x-ray evidence shows the shoulder to be normal, 
and the range of motion findings showed his right shoulder 
functionality to be unlimited.  The Board acknowledges the 
finding made during the June 1997 exam that internal rotation 
elicited pain on movement.  However, the VA physician noted 
that the degree of additional range of motion loss due to 
pain on use was unquantifiable, and that no excessive 
fatigability, incoordination or pain on movement was found to 
exist.   

As noted earlier, when evaluating disabilities of the 
musculoskeletal system, as in the present case, a rating 
increase may be for application on the basis of functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.459; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  The Board has duly 
considered the application of an increased rating on the 
basis of pain on movement, but, based on the findings 
enunciated in the preceding paragraph, determines that no 
such increase is appropriate in the instant case.  

In summation, the evidence of record does not allow for a 
finding that the veteran is entitled to an increase in 
initial disability for a right shoulder condition under DC 
5203 for any part of the claim.  Moreover, the Board finds 
that there are no alternative DCs under which the veteran 
could attain a compensable rating.  Finally, no increase in 
rating is warranted on the basis of considerations of pain on 
movement. 

III. Conclusion

With respect to both the left knee and right shoulder claims, 
the Board notes that the rating schedule is primarily a guide 
in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the disability.  The Board finds that in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  For example, it has not been shown that the veteran's 
knee or shoulder disabilities have resulted in frequent 
hospitalizations or caused a marked interference with 
employment.  The Board is therefore not required to refer 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's left knee 
and right shoulder disabilities, as well as the current 
clinical manifestations of these disabilities and their 
effect on the veteran's earning capacity.  See 38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  The Board finds that as the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Entitlement to higher initial ratings is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The schedular criteria not having been met, the claim for 
assignment of a higher (compensable) initial disability 
rating for a left knee disability, is denied.

The schedular criteria not having been met, the claim for 
assignment of a higher (compensable) initial disability 
rating for a right shoulder disability, is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

